Title: Robert Mills to Thomas Jefferson, 20 March 1819
From: Mills, Robert,Ware, Richard
To: Jefferson, Thomas


          
            
              My dear Sir
              Baltimore March 22 20th 1819
            
            Mr Richd Ware who hands you this letter is a respectable Master Carpenter from Philadelphia who is on his way to Charlottsville to offer proposals towards executing or undertaking part of the Carpentry of the University buildings proposed to be built at or near Charlottsville—permit me to recommend him to the attentions of the Proctor, Nelson Barksdale Esqr thro’ you—Mr Ware  bears with him recommendations from Gentlemen well known to you in Philadelphia, with whose names I will cheerfully associate mine, as I have had business with Mr W— during my residence in Pha
            
              With sentiments of respect I have the honor to salute you dear Sir
              Robt Mills
            
          
          
            PS.—We have raised the Column of the Washington Monument the last season to upwards of 100 ft & hope this year to get on the Capital. the whole is built with white marble—
          
        